Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US Patent Publication 2019/0160966).
Regarding claim 1, Jung discloses a control device comprising: a torque controller configured to control a torque of a motor that outputs a driving force for traveling of a vehicle; (¶11)
a first vehicle speed acquirer configured to acquire a first vehicle speed based on a speed of wheels of the vehicle; and a second vehicle speed acquirer configured to acquire a second vehicle speed based on a torque output by the motor, (¶32)
wherein the torque controller determines a torque of the motor on the basis of either or both of the first vehicle speed and the second vehicle speed. (¶37)

Regarding claim 2, Jung further discloses wherein the torque controller switches from a state of determining a torque of the motor on the basis of the second vehicle speed to a state of determining a torque of the motor on the basis of both the first vehicle speed and the second vehicle speed if a vehicle speed that is the first vehicle speed or the second vehicle speed is equal to or higher than a first threshold value. (¶37)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 1 above.
Regarding claim 3, Jung further discloses a reference vehicle reference vehicle 

Jung discloses determining reference torque for comparing instead of speed, however a person of ordinary skill in the art at the time of filing would have found the conversion from motor torque to speed an obvious mathematical relationship. 

Regarding claim 4, Jung further discloses wherein the reference vehicle speed setter sets the speed difference adjustment coefficient such that the difference between the reference vehicle speed and the second vehicle speed is minimized when the vehicle speed of the vehicle is a first threshold value, and the difference between the reference vehicle speed and the first vehicle speed is minimized when the vehicle speed of the vehicle is a second threshold value that is larger than the first threshold value. (¶7, 11, 37)

Regarding claim 5, Jung further discloses wherein the torque controller determines a torque of the motor in a first period, and the first vehicle speed acquirer calculates the first vehicle speed in a second period 

Jung does not appear to explicitly discloses longer than the first period however the limitation is deemed obvious as as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art. See, MPEP 2144.05. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. Furthermore, a second period longer than the first period would have been an obvious matter of design choice to one having ordinary skill in the art.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious wherein the first vehicle speed is acquired from driven wheels, 25 the second vehicle speed is acquired from driving wheels connected to the motor, the torque controller determines a torque of the motor in a first period, the first vehicle speed acquirer calculates the first vehicle speed in a second period longer than the first period, and
the torque controller determines a torque of the motor on the basis of a speed ratio of the driving wheels to the driven wheels when a vehicle speed of the vehicle is equal to or higher than a third threshold value larger than the second threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669